DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 02/28/2022, claims 1-5 are pending; claim 5 remains withdrawn from consideration.
Claims 1-4 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, lines 11-15 recites: “an ultrasonic wave generating step of positioning an ultrasonic wave generating unit so as to face the wafer to be produced with a layer of water interposed therebetween and generating an ultrasonic wave through the layer of water to break down the separation layer” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “an ultrasonic wave generating unit” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “an ultrasonic wave generating unit”, Applicant’s Specification, para.0031 recites: “The ultrasonic wave generating unit 6 is formed from piezoelectric ceramics to generate an ultrasonic wave.” Therefore, the specification provides the corresponding structure of the “ultrasonic wave generating unit” to perform the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 20160228985 A1) in view of Ippei (JP 2006047162 A, newly cited, English Translation is attached)
Regarding claim 1, Hirata discloses 
A wafer producing method of producing a wafer from a hexagonal single crystal ingot (see title “wafer producing method” and abstract “a crystal wafer is produced from a hexagonal crystal ingot”), the method comprising: 
a separation layer forming step (step of forming a separation layer constituted by the plurality of modified layers 23 and cracks 25, see figs.11A-B. See separation layer in annotated fig.11A below) of positioning a focal point of a laser beam (laser beam generated from the laser oscillator 40, see figs.2 and 11A-B) of such a wavelength as to be transmitted through the hexagonal single crystal ingot (single crystal ingot 11, see figs. 11A-B)  at a depth corresponding to a thickness of the wafer (wafer 27, see figs.9-10) to be produced from an end face of the hexagonal single crystal ingot  (upper surface 11a) and applying the laser beam (laser beam generated from the laser oscillator 40) to the hexagonal single crystal ingot (single crystal ingot 11) to form a separation layer (see figs.11A-12b and para.0039, 0060: “the focal point P of a laser beam LB is set inside the ingot 11 at the depth corresponding to the thickness of the wafer to be produced, and the laser beam LB is next applied to the upper surface 11a of the ingot 11. As a result, the modified layer 23 is formed at the focal point P and the cracks 25 are formed around the modified layer 23 so as to radially extend therefrom along the c -plane”); 

    PNG
    media_image1.png
    333
    780
    media_image1.png
    Greyscale

Annotated fig.11A of Hirata
an ultrasonic wave generating step of positioning an ultrasonic wave generating unit (ultrasonic vibration generating apparatus 62, see fig.9) so as to face the wafer (wafer 27) to be produced with a layer of water (water 64 between upper surface 11a of the wafer 27 and ultrasonic vibration generating apparatus 62, see fig.9) interposed therebetween and generating an ultrasonic wave through the layer of water (water 64) to break down the separation layer (see para.0057-0058:” the water tank 60 is filled with pure water 64 to immerse the hexagonal single crystal ingot 11 in the pure water 64. Thereafter, a voltage is applied to the ultrasonic vibration generating apparatus 62 to thereby generate ultrasonic vibration having a frequency of 40 kHz”… “This ultrasonic vibration is transmitted to the hexagonal single crystal ingot 11, thereby separating the plate-shaped member having a thickness corresponding to the thickness of the wafer from the ingot 11 at the separation start point formed inside the ingot 11”). 


Hirata does not explicitly disclose a separation detecting step of detecting separation of the wafer to be produced from the hexagonal single crystal ingot according to change in sound, and
wherein in the separation detecting step, a microphone collects sound that originates from the ultrasonic wave generating unit.
Ippei discloses a structure inspection method and an inspection apparatus, comprising:
a separation detecting step of detecting separation of the wafer to be produced from the hexagonal single crystal ingot according to change in sound (see page 2, 1st paragraph recites: “…using sound waves, which are suitable for detecting defective parts of concrete structures, detecting defective parts of building walls, detecting peeling of objects having a layered structure. Thus, by incorporating the teachings as taught by Ippei into Hirata, it would include the separation detecting step of detecting separation of the wafer to be produced from the hexagonal single crystal ingot of Hirata according to change in sound), and
wherein in the separation detecting step (“detecting peeling of objects”), a microphone collects sound that originates from the ultrasonic wave generating unit (see page 6, last paragraph, lines 10-14: “The sound pressure can be detected by a normal microphone such as a condenser microphone”. Thus, by incorporating the microphone as taught by Ippei into Hirata invention, the microphone would collect sound that originates from the ultrasonic vibration generating apparatus 62 of Hirata).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the separation detecting step (or peeling detecting step) and the microphone as taught by Ippei into Hirata invention such that the separation detecting step of detecting separation of the wafer to be produced from the hexagonal single crystal ingot of Hirata according to change in sound, and wherein in the separation detecting step, the microphone of Ippei collects sound that originates from the ultrasonic wave generating unit of Hirata. Doing so allows to inspect defects/ peeling of objects inside the structure with a simple apparatus using sound waves (see page 2, 1st paragraph of Ippei).
Regarding claim 2, the modification discloses substantially all the claimed limitations as set forth.
Hirata does not explicitly disclose a frequency of the collected sound an amplitude of which becomes a peak reaches a predetermined value, it is detected that the wafer has been separated.  
However, Ippei further discloses a frequency of the collected sound an amplitude of which becomes a peak reaches a predetermined value (see fig.3b, the amplitude of the frequency of the sound waves become a peak reaches a predetermined value f0. See page 6, last paragraph, lines-14, the sound is collected by the microphone), it is detected that the wafer has been separated (see fig.3b, when there is a void defects therein, the frequency of the waves to be irradiated approaches the natural frequency f .sub.0 of the concrete mass defect upper. Page 2 recites that the step of detecting defective parts is also the step of detecting peeling of objects/separation of objections having a layered structure surface. Thus, when there is the separation of objections, the frequency of the waves to be irradiated approaches the natural frequency f .sub.0. In addition, pages 6,9, and 10: “if it is a defective product with peeling inside, the frequency of the radiated sound wave is close to the natural frequency of the membrane structure”, wherein the radiated sound wave collected by the microphone. In Ippei, it is detected that the defective product has been separated/peeled, the amplitude of the collected sound which becomes a peak reaches the natural frequency of the membrane structure. Thus, by incorporating the teachings of Ippei into Hirata, it is detected that the claimed wafer in combination with the main reference Hirata has been separated when the sound becomes a peak reaches the natural frequency of the wafer of Hirata ).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Ippei into Hirata invention such that when a frequency of the collected sound an amplitude of which becomes a peak reaches a predetermined value, it is detected that the wafer of Hirata has been separated.  Doing so allows to inspect defects/ peeling of objects inside the structure with a simple apparatus using sound waves (see page 2, 1st paragraph of Ippei).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Ippei as applied to claim 2 above, and further in view of Koutake (US 20110294403 A1)
Regarding claim 3, Hirata discloses the hexagonal single crystal ingot is a hexagonal single crystal SiC ingot (para.0033 recites: “SiC single crystal ingot”) having a c-axis (c-axis 19, see fig.3B) and a c-plane (c-plane 21, see fig.3B) which is orthogonal to the c-axis (see para.0034: “c-plane 21 perpendicular to the c-axis 19”), and in the separation layer forming step (step of forming the separation layer constituted by the plurality of modified layers 23 and cracks 25, see figs.11A-B), a focal point of a laser beam (“focal point of a laser beam”, see para.0011) of such a wavelength as to be transmitted through the hexagonal single crystal SiC ingot (“SiC single crystal ingot”, see para.0033) is positioned at the depth corresponding to the thickness of the wafer to be produced from the end face (“first surface”, see para.0011) of the hexagonal single crystal SiC ingot (see para.0011: “a separation start point forming step of setting a focal point of a laser beam having a transmission wavelength to the ingot inside the ingot at a predetermined depth from the first surface, which depth corresponds to a thickness of the wafer to be produced”), and the laser beam (laser beam) is applied to the hexagonal single crystal SiC ingot to form a separation layer (the separation layer constituted by the plurality of modified layers 23 and cracks 25) including a modified portion (modified layer 23) cracks 25, see figs.11A-B) isotropically extending along the c-plane from the modified portion (see para.0060: “the cracks 25 propagating from the modified layer 23 are formed around the modified layer 23 in the c-plane as shown in FIG. 11B”. See fig.11A, the cracks 25 isotropically extending along the c-plane from the modified layer 23).  
However, Hirata does not explicitly disclose the modified portion in which SiC is separated into Si and C.
Nevertheless, Koutake discloses a wafer processing method, comprising:
a modified portion in which SiC is separated into Si and C (see para.0038: “When the surface of the ingot 11 is carbonized, Si component in SiC is sublimated and the hardness of the ingot 11 can be reduced compared with SiC. Furthermore, by irradiating a laser light, the surface of the ingot 11 can be porous or polycrystallized, and thereby a reformed layer can be formed.”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Koutate into Hirata’s modified method, such that the modified portion in which SiC is separated into Si and C. Doing so allows “the hardness of the ingot can be reduced” and “time required for slicing the ingot can be reduced” (see para.0038 and 0020 of Koutake).
Regarding claim 4, Hirata discloses the hexagonal single crystal ingot is a hexagonal single crystal SiC ingot (para.0033 recites: “SiC single crystal ingot”) in which the c-axis (c -axis 19, see figs.3A-B) is inclined with respect to a normal line (normal 17, see figs.3A-B) to an end face (upper surface 11a) thereof and an off angle (“angle .alpha”, see figs.3A-B) is formed by the c-plane and the end face (see para.0034: “The c -plane 21 is inclined by the off angle .alpha. with respect to the upper surface 11a”), and in the separation layer forming step (step of forming the separation layer constituted by the plurality of modified layers 23 and cracks 25), the separation layer (the separation layer constituted by the plurality of modified layers 23 and cracks 25) is formed by continuously forming the modified portion (modified layer 23 in the c-plane 21, see figs.3A-B and 6 ) in a direction orthogonal to a direction (see direction A in annotated fig. 3B below) in which the off angle (angle .alpha) is formed to form the cracks (cracks 25, see figs.11A-B) isotropically extending along the c-plane from the modified portion (see para.0056: “cracks 25 extending from each modified layer 23 along the c -plane 21”. See fig.11A, the cracks 25 isotropically extending along the c-plane from the modified layer 23), relatively carrying out indexing feeding of the hexagonal single crystal SiC ingot (ingot 11) and the focal point (focal point P of a laser beam LB) within a range not exceeding a width of each of the cracks (para.0061 recites: “the focal point of the laser beam is set at each modified layer 23” and see fig.11A. Thus, focal point P of a laser beam LB within a range not exceeding a width of each of the cracks 25) in the direction (see annotated direction A below) in which the off angle (angle .alpha) is formed, and continuously forming modified portions (modified layers 23, see fig.11A) in the direction orthogonal to the direction (see annotated direction A below) in which the off angle (angle .alpha) is formed to sequentially generate the cracks (cracks 25) isotropically extending along the c-plane (c -plane 21) from each of the modified portions (See fig.11A, the cracks 25 isotropically extending along the c-plane from the modified layer 23).  

    PNG
    media_image2.png
    327
    636
    media_image2.png
    Greyscale

Annotated fig.3B of Hirata
Response to Arguments
Claim Objections: the amendments have overcome the previous objections. The previous objections are withdrawn.
112(b) Rejections: the amendments have overcome the previous rejections. The previous rejections are withdrawn.
103 Rejections: 
Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered.  The rejection has been withdrawn in light of amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of the combo Hirata and Ippei (newly cited reference).
Applicant’s arguments: “Applicant respectfully submits that one of ordinary skill in the art would not have been motivated to modify the method of the Hirata reference in light of the Denda reference in the manner suggested by the Examiner”
Examiner’s answers: the Denda reference is not used in this rejection. There is a new ground(s) of rejection is made in this office action which is relied on the combo Hirata and Ippei. Thus, the rejection(s) is/are respectfully sustained by the Examiner.
Claims 2-4 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4918988 A discloses a method of detecting a defective portion, such as cement or mortar, or a peeled and separate portion of the cement intimate mixture in a building or structure by a change in a sound received by a microphone (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761